UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4309
PATRICK STEVENS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Henry M. Herlong, Jr., District Judge.
                            (CR-98-462)

                  Submitted: September 27, 2002

                      Decided: November 5, 2002

   Before WILLIAMS, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. Isaac Louis Johnson, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. STEVENS
                               OPINION

PER CURIAM:

   Patrick Stevens appeals his conviction of one count of possession
with intent to distribute cocaine base in violation of 21 U.S.C.
§ 841(a) (2000) and sentence to 140 months in prison and three years
of supervised release. We affirm.

   Stevens’ counsel filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967). In the Anders brief, Stevens’ counsel
briefed two issues, both of which counsel ultimately concluded were
not meritorious: whether the district court fully complied with the
requirements of Fed. R. Crim. P. 11, and whether the district court
erred in applying the sentencing guidelines. Stevens was informed of
his right to file a pro se supplemental brief but failed to do so.

   We review violations of Fed. R. Crim. P. 11 for plain error. See
United States v. Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002).
Under this standard, we exercise our discretion only to correct errors
that are plain, material, or affecting substantial rights, and which seri-
ously affect the fairness, integrity or public reputation of judicial pro-
ceedings. Id. at 524 (citing United States v. Olano, 507 U.S. 725, 731-
32 (1993)). We have reviewed the record and find no error.

   We review the district court’s application of the sentencing guide-
lines for clear error as to factual findings; we review legal determina-
tions de novo. United States v. Blake, 81 F.3d 498, 503 (4th Cir.
1996). We have reviewed the district court’s application of the guide-
lines and find no error.

   In accordance with Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm Ste-
vens’ conviction and sentence. We require that counsel inform his cli-
ent, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
                      UNITED STATES v. STEVENS                      3
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED